SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1147
KA 14-00974
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TAJERON WILLIAMS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (LINDA M. CAMPBELL OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Victoria M.
Argento, J.), rendered April 3, 2014. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Monroe County Court for further
proceedings in accordance with the following memorandum: Defendant
appeals from a judgment convicting him upon his plea of guilty of
robbery in the first degree (Penal Law § 160.15 [4]), and imposing
sentence. We agree with defendant that County Court erred in failing
to determine whether he should be afforded youthful offender status
(see People v Rudolph, 21 NY3d 497, 501). Defendant was convicted of
an armed felony offense, and the court therefore was required “to
determine on the record whether the defendant is an eligible youth by
considering the presence or absence of the factors set forth in CPL
720.10 (3) . . . [and] make such a determination on the record”
(People v Middlebrooks, 25 NY3d 516, 527). If “the court determines
that one or more of the CPL 720.10 (3) factors are present, and the
defendant is therefore an eligible youth, the court then ‘must
determine whether . . . the eligible youth is a youthful offender’ ”
(id. at 528). Because the court failed to do so here, we hold the
case, reserve decision, and remit the matter to County Court to make
and state for the record “a determination of whether defendant is a
youthful offender” (Rudolph, 21 NY3d at 503).




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court